Citation Nr: 0208559	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  02-00 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The appellant served in the U.S. Naval Reserve from September 
1949 to October 1990, with periods of active duty for 
training.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  While on active duty for training, the appellant was 
assigned to duty as a range officer and small arms 
instructor.

3.  Following service, the appellant was diagnosed with 
bilateral sensorineural hearing loss and tinnitus.

4.  There is competent medical evidence of record causally 
relating the appellant's current bilateral hearing loss and 
tinnitus to his duties on active duty for training.


CONCLUSIONS OF LAW

1.   The appellant's bilateral hearing loss was incurred 
during active duty for training.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 1153, 5103A, 5107(b), 5108 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2001).

2.  The appellant's tinnitus was incurred during active duty 
for training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1153, 
5103A, 5107(b), 5108 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further development is required to comply with the duty to 
assist as mandated by the Veterans Claims Assistance Act of 
2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  The VCAA, and the accompanying implementing 
regulations, were enacted during the pendency of this appeal.  
The VCAA sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  In this 
regard, the Board notes that VA fulfilled its duty to assist 
the appellant by obtaining and fully developing all relevant 
evidence necessary for an equitable disposition of the issues 
on appeal.  The appellant's service medical records and 
relevant treatment records have been obtained, and the 
appellant has been afforded a VA examination.  In addition, 
the appellant was afforded a hearing before the RO and a 
Travel Board hearing before the undersigned Board Member.  
The statement of the case, as well as additional 
correspondence to the appellant, notified the appellant of 
the pertinent laws and regulations and the evidence necessary 
to substantiate his claim.  The Board is not aware of any 
additional evidence that needs to be obtained in this appeal, 
and the Board is satisfied that the requirements under the 
VCAA have been met.  As such, the Board finds that the duty 
to assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747) (1992). 

The appellant claims service connection for bilateral hearing 
loss and for tinnitus.  A claimant is entitled to service 
connection for a disability resulting from a disease or 
injury incurred in or aggravated in the line of duty while in 
the active military, naval, or air service.  See 38 U.S.C.A. 
§§  101(24), 1110, 1131 (West 1991); 38 C.F.R. §§ 3.6(a), 
3.303 (2001).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The evidence of record consists of service records, service 
medical records, private medical records, and a VA 
examination report.  As noted above, service records reflect 
that the appellant served in the U.S. Naval Reserve from 
September 1949 to October 1990.  A letter from the Naval 
Military Personnel Command, dated August 1986, lists the 
appellant's periods of active duty for training from 1950 to 
1985.  He served on active duty for training for 
approximately 11 to 14 days in each year during this time 
period.  His duties were as a range officer and small arms 
instructor, whereupon he fired .45 caliber pistols and M-16 
rifles, as well as instructed and coached others on the use 
of these weapons.  Several Report on the Fitness of Officers 
forms, dated at various intervals from 1977 to 1983, indicate 
that the appellant also continued to renew his qualifications 
as an "expert" pistol and rifle marksman.

Service medical records indicate that physical examinations 
dated at various intervals from May 1968 to June 1986 found 
that the appellant was physically qualified for active duty 
for training.  A May 1981 treatment record noted that the 
appellant's tympanic membranes were intact, but that he 
complained of bilateral tinnitus.  In addition, on medical 
examination reports (the Report of Medical History) dated 
June 1981, January 1983, October 1983, September 1984, and 
September 1985 note that the appellant reported experiencing 
"ear, nose, or throat trouble."  The June 1981 Report of 
Medical History notes that the appellant had a history of 
tinnitus, but that no diagnosis had been made.  The January 
1983 Report of Medical History showed a diagnosis of 
tinnitus, etiology unknown.  No audiometric evaluations were 
of record.

Post-service government medical records and private medical 
records have also been associated with the appellant's claims 
file.  An audiological evaluation dated October 1991 showed 
that the veteran had 72 percent speech discrimination in the 
right ear and 56 percent speech discrimination in the left 
ear.

Private medical records from Johns Hopkins Medical Services 
Corporation, dated September 1993, show that the appellant 
complained of chronic decreased hearing and tinnitus.  The 
appellant reported that he had tinnitus intermittently for 
years.  A history of noise exposure was noted.  An audiogram 
report shows that the appellant had bilateral mild to severe 
sensorineural hearing loss with good word discrimination 
ability.  The appellant also had normal middle ear function 
and "negative rollover" bilaterally.  

Post-service government treatment records, dated December 
1994, indicate that the appellant reported a history of 
hearing loss and tinnitus, along with a history of noise 
exposure.  The appellant also reported that he had been 
fitted for hearing aids, but had a problem with feedback.  
Pure-tone air conductor audiological examination revealed 
mild to severe sensorineural hearing loss in the left ear and 
moderate to profound sensorineural hearing loss in the right 
ear.  Word discrimination was excellent in the left ear and 
poor in the right ear.  Acoustic reflexes were consistent 
with the degree of hearing loss.

Private medical records dated December 1994 show that the 
veteran underwent an MRI of the temporal bone following the 
appellant's diagnoses of prostate cancer and hearing loss.  
The MRI was normal.  The brain stem was unremarkable and 
there was no evidence of asymmetric expansion or abnormal 
signal intensity within the internal auditory canal or 
membranes.  There was no evidence of acoustic neuroma or 
other cerebellopontine angle lesions, but a small 
intracanalicular acoustic neuroma could not be ruled out.

The appellant also underwent an MRI of the brain with regard 
to his diagnoses of prostate cancer and hearing loss, which 
was negative for a focal brain abnormality.  There was 
moderate, age-appropriate generalized atrophy, but there were 
no focal parenchymal abnormalities suggestive of metastatic 
disease.   There was also no definite evidence of acoustic 
neuroma, and while a small intracanalicular acoustic neuroma 
could not be ruled out, the examining provider noted that 
such an acoustic neuroma was "rather unlikely."

Post-service government treatment records dated January 1995, 
March 1995, and April 1995 show evaluation and adjustment of 
the appellant's hearing aids.

In November 1996, the appellant was seen for an audiological 
examination and hearing aid check.  The appellant related 
that he had to wear his hearing aids full-time and that he 
felt his hearing was deteriorating.  The diagnosis was mild 
to severe hearing loss in the right ear and borderline to 
severe hearing loss in the left ear.  Word recognition was 
good in each ear.  Tympanic membranes were normal bilaterally 
and acoustic reflexes were present at 500 to 1000 Hertz.

In October 1998, the appellant underwent a brain MRI by 
Lehigh Magnetic Imaging Center.  According to the report, the 
appellant reported dizziness and aphasia suggestive of a 
transient ischemic attack.  The MRI showed a normal brain.  
There was no abnormal signal intensity of the brain 
parenchyma, nor was there any mass effect, midline shift, or 
abnormal extra-axial collections.  Cerebrospinal fluid 
pathways were normal and there was mild mucosal thickening in 
the inferior portions of both maxillary sinuses.

The appellant also underwent a head and neck MR angioplasty, 
which showed a normal neck and brain.  The distal common 
carotid arteries and their bifurcations into the internal and 
external carotid arteries were normal.  There was no focal 
stenosis.

A December 1998 government medical record indicates that the 
appellant related that he felt his hearing was declining.  He 
also related that his bilateral constant tinnitus was 
unchanged, except that it is not noticeable with the hearing 
aids.  He denied any ear infections or symptoms.  
Audiological testing showed mild to severe sensorineural 
bilateral hearing loss, which was essentially stable except 
for a 10 decibel decline at 1500, 2000, and 8000 Hertz in the 
left ear.  Work recognition was excellent in the right ear 
and poor in the left ear.  Tympanometry was within normal 
limits bilaterally.  Hearing aid testing indicated 
appropriate gain and frequency response bilaterally.  Ear 
irrigation was performed to prevent muffled sound quality or 
excessive feedback at low volumes from the appellant's 
hearing aids.  

A June 1999 government medical record shows that the 
appellant received an audiological evaluation.  The appellant 
related that he wanted new hearing aids, but did not report a 
change in his hearing.  Instead, the appellant indicated that 
he was concerned that his hearing aids did not provide ample 
power without feedback.  Evaluation of the right ear showed a 
decline of 10 to 15 decibels across most of the frequency 
range and poor word recognition.  Evaluation of the left ear 
showed a decline of 10 to 15 decibels at some frequencies 
with somewhat improved word recognition.  The appellant's 
tympanic membranes were normal bilaterally.  The examining 
provider noted that the appellant received a cerumenectomy 
prior to his audiological examination, and the report from 
the cerumenectomy shows that the appellant's cerumen was 
removed from the right ear and that his tympanic membranes 
were visible bilaterally.  The report also indicated that 
appellant did not have a history of otolaryngological surgery 
or ear infections.

A May 2000 letter from one of the appellant's treating 
government audiologists indicates that the appellant had been 
treated by the audiology clinic at Walter Reed Army Medical 
Center since 1994 for bilateral sensorineural hearing loss, 
and had been fitted with hearing aids.  The audiologist noted 
that the appellant served as a range officer and small arms 
instructor during his service from 1949 to 1990, which caused 
the appellant to be frequently exposed to excessively high 
noise levels.  The audiologist opined that the appellant's 
service-related noise exposure had a "harmful effect" on 
the appellant's hearing.  

The appellant was afforded a VA examination in December 2000.  
According to the report, the appellant complained of 
decreased hearing in both ears and of constant bilateral 
tinnitus, which he described as a "small group of 
crickets."  He stated that, without hearing aids, it was 
difficult to understand conversations.  With regard to his 
tinnitus, the appellant stated that the sound was "mild" 
and did not interfere with his "daily listening 
environment."  He related that he spent his military career 
in the U.S. Naval Reserve as a small arms instructor and a 
range officer, and that no hearing protection was required or 
used.  The appellant denied occupational and recreational 
noise exposure.  Otoscopic examination revealed clear and 
unobstructed ear canals.  Pure-tone thresholds for the right 
ear were 55 decibels at 500 Hertz, 65 decibels at 1000 Hertz, 
65 decibels at 2000 Hertz, 80 decibels at 3000 Hertz, and 95 
decibels at 4000 Hertz.  The average pure-tone threshold for 
the right ear was 76 decibels.  Pure-tone thresholds for the 
left ear were 40 decibels at 500 Hertz, 50 decibels at 1000 
Hertz, 75 decibels at 2000 Hertz, 90 decibels at 3000 Hertz, 
and 95 decibels at 4000 Hertz.  The average pure-tone 
threshold for the left ear was 75 decibels.  Speech 
recognition according to the Maryland CNC test was 56 percent 
in the right ear and 54 percent in the left ear.  
Tympanometry and acoustic reflex tests were indicative of 
normal middle ear function bilaterally.  The diagnosis for 
the right ear was moderately severe sensorineural hearing 
loss from 500 Hertz to 2000 Hertz, severe sensorineural 
hearing loss at 3000 Hertz, and profound sensorineural 
hearing loss at 4000 Hertz.  The diagnosis for the left ear 
was mild sensorineural hearing loss at 500 Hertz, moderate 
sensorineural hearing loss at 1000 Hertz, severe 
sensorineural hearing loss at 2000 Hertz, and profound 
sensorineural hearing loss at 3000-4000 Hertz. 

In December 2000, the appellant submitted a statement 
detailing his civilian employment from 1950 to his retirement 
in December 1991.  According to the appellant, he worked as a 
driver for a bakery from 1950 to 1958, a patrolman for the 
Allentown, Pennsylvania police department from 1958 to 1965, 
and  a licensing investigator and enforcement officer for the 
Pennsylvania Liquor Control Board from 1965 to his 
retirement.   The appellant related that his patrolman duties 
consisted of "mostly traffic assignments", with occasional 
"walk[ing] a beat", ambulance driving, re-winding of 
parking meters, and desk and turnkey duties.  He denied use 
or exposure to weapons fire.  He also related that his 
licensing investigator and enforcement officer duties 
involved conducting background investigations on applicants 
for licenses, ownership of liquor establishments, and general 
violations of Pennsylvania liquor laws.  He stated that his 
investigations did not necessitate or involve the use of a 
firearm.    He also stated that he held supervisory positions 
from 1974 to 1991, which involved mostly administrative 
functions "performed while seated behind a desk."

The appellant was afforded a hearing before the RO in October 
2001.  According to the transcript, the appellant testified 
that he never received an audiological evaluation at any of 
his examinations to determine whether he was physically 
qualified for service, particularly testing for high 
frequency hearing.  The appellant acknowledged that he did 
undergo "whisper voice" testing, involving a low frequency 
voice at normal volume, which he passed.  The appellant also 
testified that he did not receive a physical examination at 
his October 1990 retirement, and was not examined by an 
audiologist until October 1991.  The appellant stated that he 
did not incur hearing loss because of a sudden explosion, but 
instead sustained a gradual hearing loss when a large group 
of people fired small arms simultaneously and continuously 
over the years.  He also stated that his family and friends 
noticed his hearing loss before he did, because they noticed 
the excessive TV volume or his loud talking.  The appellant 
related that he was more aware of his tinnitus, which came on 
gradually over the past 30 years, and that he found it 
annoying.

The appellant was afforded a Travel Board hearing before the 
undersigned Board member in April 2002.  According to the 
transcript, the appellant testified that he felt that the 
constant exposure to the high intensity of noise due to his 
positions as a small arms instructor and range officer, from 
1959 to 1983, caused his hearing loss and tinnitus.  He 
stated that he used .45 automatics and M-16 rifles in these 
positions, and that he was constantly exposed "for Reserve 
units" and for his active duty assignments.  He also stated 
that he did not have hearing protection because the training 
on the pistols and rifles was supposed to be "under combat 
conditions."  The appellant also testified that he only 
recently discovered he had hearing loss, although his family 
had noticed it years earlier, and that he had been 
complaining about his tinnitus while in service, which was 
noted on his 1981 physical examination.  In addition, the 
appellant related that the only hearing examination conducted 
at his physical examinations while in service was his ability 
to respond to the low frequency whisper voice of his 
examiner.  He related that the MRI reports were submitted as 
evidence that noise exposure was the sole cause of his 
hearing loss and tinnitus, as there were no organic reasons 
for hearing loss, including the possibility that his prostate 
cancer had spread.  He also reported that the only 
recreational gunfire he had been exposed to was hunting 
rabbits at age 9 with his father, and that his civilian law 
enforcement training consisted of a once-a-year training 
exercise, wherein he was required to wear hearing protection.  

An award of service connection requires that an appellant 
have a disability as a result of a disease or injury incurred 
during service.  See 38 U.S.C.A. § 1131.  In this case, the 
Board finds that the evidence establishes that the 
appellant's bilateral hearing loss was incurred during active 
service.  The medical evidence of record, in combination with 
the appellant's service records, clearly indicate that the 
appellant's bilateral hearing loss was incurred while on 
active duty for training.  See 38 U.S.C.A. §§ 101(24), 1131; 
38 C.F.R. §§ 3.303, 3.6(a) (Service connection may only be 
granted for disease or injury incurred or aggravated during 
active duty or any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; or for any 
injury incurred during any period of inactive duty training 
in which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty).  In this regard, 
the Board notes that the appellant was diagnosed with 
bilateral hearing loss via an audiometric examination shortly 
after his retirement from the U.S. Naval Reserve, which 
showed poor speech discrimination of 72 percent and 56 
percent, and that the appellant was not afforded an 
audiometric examination in service.  See 38 C.F.R. § 3.385 
(impaired hearing is a disability when speech recognition 
scores are less than 94 percent).  In addition, the 
appellant's treating audiologist clearly indicates that the 
appellant's bilateral hearing loss was the result of the 
noise exposure that the appellant incurred while performing 
his duties on active duty for training.  Likewise, the 
appellant testified that his civilian occupation and 
recreational activities did not involve noise exposure, and 
that family and friends noticed symptoms of his hearing loss 
years before he sought testing in 1991.  Similarly, there was 
no organic reason for his hearing loss, i.e. metastatic 
cancer, nor was there any evidence that the appellant had any 
ear disorders that would have caused his hearing loss.  
Further, the Board finds that the history provided by the 
appellant to VA to be credible and have significant probative 
value.  Accordingly, the Board finds that, resolving any 
remaining doubt in the appellant's favor, service connection 
is warranted for bilateral hearing loss. 

Additionally, the Board finds that the evidence of record 
establishes service connection for the appellant's tinnitus.  
As stated earlier, an award of service connection requires 
that the appellant incur a disease or injury during service.  
See 38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. §§ 3.303, 
3.6(a).  The appellant's tinnitus was incurred during his 
1981 period of active duty for training.  The appellant was 
diagnosed with tinnitus in May 1981, and his tinnitus was 
documented in his June 1981 and January 1983 physical 
examinations.  Furthermore, the appellant credibly testified 
that he had continuous tinnitus for about 30 years, and the 
medical evidence indicates that the appellant's tinnitus was 
continuous from May 1981 to his December 2000 VA examination.  
Moreover, the evidence of record demonstrates that the 
appellant's tinnitus is related to his constant noise 
exposure during his many active duty for training periods, 
wherein he was a small arms instructor and range officer, 
utilizing pistols and rifles without reliable ear protection.  
Significantly, the Board finds that the medical evidence 
supports a causal relationship between the appellant's duties 
while on active duty for training and his tinnitus, inasmuch 
as the veteran's noise exposure was also the only factor 
causally consistent with the appellant's current bilateral 
hearing loss.  Therefore, the Board finds that the 
appellant's tinnitus was incurred during his active duty for 
training.

The Board acknowledges that the appellant did not incur his 
bilateral hearing loss and tinnitus due to a single injury or 
disease.  However, given the chronicity of the appellant's 
bilateral hearing loss and tinnitus, the dispositive analysis 
focuses on the appellant's duties and the repeated noise 
exposure over his many years of active duty for training.  
Because the Board is concerned with the onset of the 
appellant's disorders, the Board notes that the appellant's 
service medical records are entirely negative for audiometric 
testing or a diagnosis of bilateral hearing loss, but that 
there were several diagnoses of tinnitus during his active 
duty for training treatment records and physical 
examinations.  The appellant contends, and the Board agrees, 
that his tinnitus and bilateral hearing loss were likely 
incurred in the same time frame, but that it took longer for 
him to become aware of the significance of his hearing loss.  
Also, while the exact date of onset is unknown, the 
appellant's tinnitus was found and diagnosed in May 1981, 
during a period of active duty for training, and his severe 
hearing loss was diagnosed within approximately one year of 
his retirement from the Naval Reserve.  This is not 
inconsistent with an in-service onset of bilateral hearing 
loss, particularly given the severity of his hearing loss at 
the time of diagnosis.  See 38 C.F.R. § 3.385.  Under the 
prior and revised provisions of 38 U.S.C.A. § 5107(b), the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to material 
evidence.  Accordingly, the Board concludes that service 
connection is warranted for bilateral hearing loss and for 
tinnitus.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

